Exhibit 10.1

 

[EXECUTION VERSION ]

 

AMENDMENT AND WAIVER NO. 5

 

THIS AMENDMENT AND WAIVER, dated as of November 13, 2018 (this “Agreement”), is
made among Synergy Pharmaceuticals Inc., a Delaware corporation (“Borrower”),
the Subsidiary Guarantors as from time to time party hereto, the Lenders listed
on the signature pages hereof under the heading “LENDERS” (each a “Lender” and,
collectively, the “Lenders”), and CRG Servicing LLC, a Delaware limited
liability company (“CRG Servicing”), as administrative agent and collateral
agent for the Lenders (in such capacities, together with its successors and
assigns, “Agent”).

 

The Obligors, the Lenders and Agent are parties to that certain Term Loan
Agreement, dated as of September 1, 2017 (as amended as of February 26, 2018,
August 28, 2018 and October 29, 2018, and as further amended, restated, modified
or supplemented from time to time, the “Loan Agreement”).

 

The parties hereto desire to waive certain provisions of the Loan Agreement, and
to amend the Loan Agreement, in each case, on the terms and subject to the
conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.        Definitions; Interpretation.

 

(a)           Terms Defined in Loan Agreement.  All capitalized terms used in
this Agreement (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

 

(b)           Interpretation.  The rules of interpretation set forth in
Section 1.03 of the Loan Agreement shall be applicable to this Agreement and are
incorporated herein by this reference.

 

SECTION 2.        Waiver.

 

(a)           Subject to Section 4, the Lenders hereby waive compliance with
Section 10.01 and related provisions of the Loan Agreement through and including
11:59 p.m. (Eastern time) on November 16, 2018.

 

(b)           The waiver set forth in Section 2(a) shall be limited precisely as
written.  Except as expressly stated herein, nothing in this Agreement shall be
deemed to constitute a waiver of noncompliance or breach of any other term or
provision in the Loan Agreement or the other Loan Documents, nor prejudice any
right or remedy that the Lenders may now have or may have in the future under or
in connection with the Loan Agreement or the other Loan Documents.  Nothing
contained herein shall be deemed a waiver or consent in respect of (or otherwise
affect the Lenders’ ability to enforce) any condition not explicitly waived by
Section 2(a).

 

SECTION 3.        Amendment.  Subject to Section 4, the Loan Agreement hereby is
amended as follows:

 

--------------------------------------------------------------------------------



 

(a)           Section 2.03 is amended as follows:

 

(i)            By adding the numbering “(a)” immediately prior to the first
sentence thereof.

 

(ii)           By adding a new Section 2.03(b), to read in its entirety as
follows:

 

“(b)         Borrower shall pay to Administrative Agent for the benefit of the
Lenders, not later than November 14, 2018, an aggregate fee of $150,000, in
consideration for Lenders’ and Administrative Agent’s entry into that certain
Waiver and Amendment No. 5, dated as of November 13, 2018.”

 

(b)           Section 8.15 is amended as follows:

 

(i)            by replacing the phrase “(x) to preserve the attorney-client
privilege or the protection of the work-product doctrine and/or (y) for an
Obligor’s board of directors (its “Board”) to discharge its fiduciary duties,”
therein with the phrase “to preserve the attorney-client privilege or the
protection of the work-product doctrine,” and

 

(ii)           and replacing the phrase “such Obligor’s Board” in clause
(i) thereof with the phrase “such Obligor’s board of directors (its “Board”)”.

 

(c)           A new Section 8.17 is added, to read in its entirety as follows:

 

“8.17      Reports.  Borrower shall deliver to Administrative Agent, within one
Business Day of any Obligor’s receipt thereof, a copy of each report of any
third party consultant hired by any Obligor on or after November 13, 2018
(except to the extent that withholding such report is necessary to preserve the
attorney-client privilege or the protection of the work-product doctrine).”

 

(d)           Section 11.01(d) is amended as follows:

 

(i)            by inserting, immediately prior to “8.02” therein, the section
reference “2.03(b), “ and

 

(ii)           by inserting, immediately after “8.16,” therein, the section
reference “8.17, “.

 

SECTION 4.        Conditions to Effectiveness.  Sections 2 and 3 shall be
effective, as of November 12, 2018, subject to satisfaction of the following
conditions precedent:

 

(a)           Agent shall have received, in form and substance reasonably
satisfactory to it and the Lenders, this Agreement duly executed by Borrower,
Agent and Lenders.

 

SECTION 5.        Representations and Warranties; Reaffirmation.

 

(a)           Each Obligor hereby represents and warrants to Agent and each
Lender as follows: Such Obligor has full power, authority and legal right to
make and perform this

 

2

--------------------------------------------------------------------------------



 

Agreement and the Loan Agreement, as modified by this Agreement (the “Amended
Loan Agreement”).  Each of this Agreement and the Amended Loan Agreement is
within such Obligor’s corporate powers and has been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action.  This
Agreement has been duly executed and delivered by such Obligor and each of this
Agreement and the Amended Loan Agreement constitutes legal, valid and binding
obligations of such Obligor, enforceable against such Obligor in accordance with
its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  Each of this Agreement and the
Amended Loan Agreement (x) does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any third party, except for such as have been obtained or made and are in
full force and effect, (y) will not violate any applicable law or regulation or
the charter, bylaws or other organizational documents of such Obligor and its
Subsidiaries or any order of any Governmental Authority, other than any such
violations that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (z) will not violate or result in an
event of default under any material indenture, agreement or other instrument
binding upon such Obligor and its Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person.

 

(b)           Each Obligor hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Agreement, except as expressly provided herein.  By executing this
Agreement, each Obligor acknowledges that it has read, consulted with its
attorneys regarding, and understands, this Agreement.

 

SECTION 6.        Governing Law; Submission To Jurisdiction; Waiver Of Jury
Trial.

 

(a)           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to principles of conflicts of
laws that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

(b)           Submission to Jurisdiction.  Each Obligor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in Houston, Texas or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment.  This Section 6 is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with jurisdiction.  To the extent allowed by
applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

 

(c)           Waiver of Jury Trial.  Each Obligor and each Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any suit,

 

3

--------------------------------------------------------------------------------



 

action or proceeding arising out of or relating to this Agreement, the other
Loan Documents or the transactions contemplated hereby or thereby.

 

SECTION 7.        Miscellaneous.

 

(a)           No Waiver.  Except as expressly set forth in Section 2, nothing
contained herein shall be deemed to constitute a waiver of compliance with any
term or condition contained in the Loan Agreement or any of the other Loan
Documents or constitute a course of conduct or dealing among the parties. 
Except as expressly stated herein, the Lenders reserve all rights, privileges
and remedies under the Loan Documents (including, without limitation, all such
rights, privileges and remedies with respect to any Default, Event of Default or
Material Adverse Effect, whether communicated or not to the Lenders or Agent). 
Except as amended hereby, the Loan Agreement and other Loan Documents remain
unmodified and in full force and effect.

 

(b)           Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

(c)           Headings.  Headings and captions used in this Agreement (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

 

(d)           Integration.  This Agreement constitutes a Loan Document and,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

(f)            Controlling Provisions.  In the event of any inconsistencies
between the provisions of this Agreement and the provisions of any other Loan
Document, the provisions of this Agreement shall govern and prevail.

 

(g)           Loan Document.  This Agreement is a Loan Document.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWER:

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name: Gary G. Gemignani

 

 

Title: EVP, Chief Financial Officer

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

SYNERGY ADVANCED PHARMACEUTICALS, INC.

 

 

 

 

By

/s/ Gary G. Gemignani

 

 

Name: Gary G. Gemignani

 

 

Title: EVP,Chief Financial Officer

 

[Signature Page to Amendment and Waiver]

 

--------------------------------------------------------------------------------



 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

 

By

/s/ Nathan Hukill

 

 

Nathan Hukill

 

 

President

 

 

 

LENDERS:

 

 

 

CRG PARTNERS III—PARALLEL FUND “A” L.P.

 

 

By

CRG PARTNERS III—PARALLEL FUND “A” GP L.P., its General Partner

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Nathan Hukill

 

 

 

 

Authorized Signatory

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

 

By

CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

 

Nathan Hukill

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

Witness:

/s/ Nicole Nesson

 

 

 

Name: Nicole Nesson

 

 

 

CRG ISSUER 2017-1

 

 

By

CRG SERVICING LLC, acting by power of attorney

 

 

 

 

 

 

By

/s/ Nathan Hukill

 

 

 

Nathan Hukill

 

 

 

Authorized Signatory

 

 

[Signature Page to Amendment and Waiver]

 

--------------------------------------------------------------------------------